Citation Nr: 1707626	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  14-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Navy from June 1993 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction of this matter was transferred to the VA Regional Office (RO) in Cleveland, Ohio.  

On his June 2014 VA Form 9 Substantive Appeal and in a February 2015 written statement, the Veteran requested a hearing before the Board.  In a March 2017 written statement, the Veteran's representative requested participation in the Prehearing Conference Program, indicating a request to waive the hearing if the Veteran's appeal were to be granted or remanded for further development.  As requested, a prehearing conference was provided in March 2017.  Given the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary so that the Veteran may be afforded the opportunity to provide additional income, net worth and employment information.  In a September 2016 Supplemental Statement of the Case, the Milwaukee VA Pension Management Center continued the denial of nonservice-connected pension benefits because it was unable to make a determination regarding the Veteran's eligibility for such benefits without information concerning the Veteran's income, net worth and unreimbursed medical expenses for the periods of January 13, 2011, through January 31, 2012, and calendar years 2012, 2013, 2014, 2015 and 2016.  During the March 2017 prehearing conference, the Veteran's representative indicated that the Veteran would be willing to provide such information on remand.  Thus, the Board finds that remand is warranted to provide the Veteran was an additional opportunity to provide his income, net worth, employment and unreimbursed medical expense information for the requested periods.

The Board notes that the record contains an unexecuted September 2016 rating decision that purports to grant entitlement to nonservice-connected pension; however, this rating decision was never implemented and the Veteran was not notified that nonservice-connected pension benefits had been granted.   For an RO decision to be effective, the RO must provide notice to the claimant in accordance with section the applicable statutes and regulations.  Cf. Sellers v. Shinseki, 25 Vet. App. 265, 274 (2012) ("[a] decision of a duly constituted rating agency. . . shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. 5104") (quoting 38 C.F.R. § 3.104 (a)).  Thus, the Board finds that the benefit sought by Veteran on appeal has not been granted, and the issue of entitlement to nonservice-connected pension is properly before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative a copy of the VA Form 21-527 (Income Net Worth and Employment Statement) and allow an appropriate period of time for response.

2.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

